IN THE COURT OF APPEALS OF IOWA

                                  No. 18-1651
                            Filed December 5, 2018


IN THE INTEREST OF R.K. and R.N.,
Minor Children,

B.S., Mother,
       Appellant,

R.N., Father of R.N,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Colin J. Witt, District

Associate Judge.



      A mother of two children and the father of one of the children appeal the

juvenile court order terminating their parental rights. AFFIRMED.



      Thomas G. Crabb, Des Moines, for appellant mother.

      Amy K. Davis of Babich Goldman, PC, Des Moines, for appellant father.

      Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

      John Jellineck, Juvenile Public Defender, Des Moines, guardian ad litem for

minor children.



      Considered by Tabor, P.J., and Mullins and Bower, JJ.
                                          2


BOWER, Judge.

       A mother of two children and the father of one of the children appeal the

juvenile court order terminating their parental rights. We find the mother did not

preserve error on her claim regarding reasonable efforts and termination is in the

best interests of the children. We affirm the termination of the parents’ rights.

       I.     Background Facts & Proceedings

       B.S. is the mother of R.K., born in 2014, and Ra.N., born in 2017. The father

of Ra.N. is Ro.N. The children were removed from the mother’s care shortly after

Ra.N. was born because he tested positive for amphetamines. They were placed

with Ro.N.’s mother. Both parents have a history of substance abuse. The

mother’s parental rights to an older child were terminated in 2014. Additionally,

Ro.N. has a history of domestic violence.

       The children were adjudicated to be in need of assistance (CINA), pursuant

to Iowa Code section 232.2(6)(c)(2) and (n) (2017). In November 2017, Ro.N. was

arrested following an incident of domestic abuse against B.S., and subsequently

pled guilty to domestic abuse assault. Ro.N. was ordered to have no contact with

B.S. On December 14, 2017, the children were removed from the care of Ro.N.’s

mother because she had been permitting unsupervised contact with the parents.

R.K. was placed in the home of his paternal grandmother and Ra.N. was placed

with a paternal uncle. Later, Ra.N. was placed in foster care.

       The parents continued to struggle with substance abuse.           B.S. had a

substance abuse evaluation, but did not engage in a substance abuse treatment

program. Ro.N. attended a number of substance abuse treatment programs, but

did not successfully complete them. Also, the parents continued to violate the no-
                                           3


contact order. In a permanency order filed on March 20, 2018, the juvenile court

ordered the State to file a petition for termination of parental rights. The termination

petition was filed on March 27.

       The termination hearing was held on August 6, 2018. Ro.N. testified he had

been arrested in July 2018 for a probation violation and was currently attending an

inpatient treatment program as part of his probation. Ro.N. stated he was not able

to take custody of Ra.N. at that time. Ro.N. also still needed to complete a

domestic abuse program. B.S. testified she was ready to enter the House of Mercy

program that day. She stated she had not seen the children since Christmas. B.S.

testified she could not have the children returned to her at the time of the hearing,

but asked for an extension of time.

       The juvenile court terminated B.S.’s parental rights to both children under

section 232.116(1)(b), (e), (g), and (h) (2018). Ro.N.’s parental rights to Ra.N.

were terminated under section 232.116(1)(h).1 The court found B.S. and Ro.N.

“struggled on this record, mightily, with regard to continuing and ongoing illegal

drug use and recovery and engaging in services throughout the case.” The court

determined termination of the parents’ rights was in the children’s best interests,

stating:

               The Court is confident that none of these parents can be
       custodial parents on this record at this time. The Court is also
       confident that extending out the time for the provision of services is
       not warranted and would harm these children. The children each
       need permanency and resolution. [B.S.] and [Ro.N.]’s efforts were
       “eleventh hour,” and even that assessment is generous. Both appear
       fully enmeshed in long term cycles of addiction from which, sadly,
       they have not been able to escape despite the offering of services.

1
   The parental rights of Ro.K., the father of R.K., were also terminated. He has not
appealed the juvenile court’s order.
                                           4


          Neither can be trusted to follow through with their last minute shows
          of effort at obtaining treatment.

B.S. and Ro.N. now appeal the juvenile court order terminating their parental

rights.

          II.    Standard of Review

          The scope of review in termination cases is de novo. In re D.W., 791

N.W.2d 703, 706 (Iowa 2010).          Clear and convincing evidence is needed to

establish the grounds for termination. In re J.E., 723 N.W.2d 793, 798 (Iowa 2006).

Where there is clear and convincing evidence, there is no serious or substantial

doubt about the correctness of the conclusion drawn from the evidence. In re D.D.,

653 N.W.2d 359, 361 (Iowa 2002).            The paramount concern in termination

proceedings is the best interests of the children. In re L.L., 459 N.W.2d 489, 493

(Iowa 1990).

          III.   Reasonable Efforts

          The mother claims the State did not engage in reasonable efforts to reunite

her with her children. She states she was unable to make contact with her social

worker from the Iowa Department of Human Services (DHS), and at times did not

know who had been assigned her case.

          The State has the responsibility to make reasonable efforts, but it is the

parent’s responsibility to demand services if they are not offered prior to the

termination hearing. In re H.L.B.R., 567 N.W.2d 675, 679 (Iowa Ct. App. 1997). A

parent should not wait until the termination hearing to raise the issue of reasonable

efforts. In re M.B., 595 N.W.2d 815, 818 (Iowa Ct. App. 1999). Here, the mother

did not raise the issue of reasonable efforts prior to the termination hearing.
                                         5


Furthermore, the juvenile court did not address the issue beyond finding, “Services

were offered.” We conclude this issue has not been preserved for our review.

       IV.    Best Interests

       The mother claims termination of her parental rights is not in the children’s

best interests. She states it would be in the children’s best interests to give her

more time to complete a substance abuse treatment program. She points out she

planned to enter the House of Mercy program the day of the termination hearing.

The father also claims termination of his parental rights is not in Ra.N.’s best

interests. He notes he was trying to complete a substance abuse treatment

program, as had been requested of him. The father asks for more time to work on

reunification with his child.

       In order to terminate a parent’s rights, we must determine whether

termination is in the children’s best interests. See In re A.B., 815 N.W.2d 764, 776

(Iowa 2012). We “give primary consideration to the child’s safety, to the best

placement for furthering the long-term nurturing and growth of the child, and to the

physical, mental, and emotional condition and needs of the child.” Iowa Code

§ 232.116(2); see also In re P.L., 778 N.W.2d 33, 40 (Iowa 2010).

       On our de novo review, we agree with the juvenile court’s findings on the

issue of the children’s best interests. Both parents were engaged in what the

juvenile court characterized as “eleventh hour” efforts to engage in services, after

spending months not following DHS’s requests to successfully complete treatment

for substance abuse. We concur in the court’s statement, “The Court is also

confident that extending out the time for the provision of services is not warranted

and would harm these children.” Also, “Neither can be trusted to follow through
                                          6


with their last minute shows of effort at obtaining treatment.” The history of both

parents showed several unsuccessful attempts at treatment and we find it is not in

the children’s best interests to further delay the termination of the parents’ rights.

       We affirm the decision of the juvenile court.

       AFFIRMED.